 

bul

Case 1:20-cv-02248-GBD Document 14 Se Uenaee— Page. of |
1 USDC SDNY ~
DOCUMENT

| ELECTRONICALIY i
UNITED STATES DISTRICT COURT | Ip OC #. UNECALLY FILED
x

SOUTHERN DISTRICT OF NEW YORK DATE FLED
‘*: & ¢ * ,

aes

DONALD NIXON, on behalf of himself and all
others similarly situated,

 
 
 
  
  

;
j
j
|
i

 

 

Plaintiff,
ORDER

-against- 20 Civ. 2248 (GBD)

ACORNS ADVISORS, LLC,
Defendant.

a a a i rr mr rey xX
GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
sixty (60) days.

All conferences previously scheduled are adjourned sine die.

Dated: June 22, 2020
New York, New York

SO ORDERED.

Y & Dans

B. DANIELS
ited States District Judge

   
